
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5.1


AMENDMENT TO
EXHIBITOR SERVICES AGREEMENT

        This AMENDMENT TO EXHIBITOR SERVICES AGREEMENT (this "Amendment"), dated
as of November 5, 2008, is between REGAL CINEMAS, INC., a Tennessee corporation
("Regal"), and NATIONAL CINEMEDIA, LLC, a Delaware limited liability company
("LLC").

RECITALS

        WHEREAS, Regal and LLC have entered into the Exhibitor Services
Agreement dated as of February 13, 2007 (the "Agreement"); and

        WHEREAS, Regal and LLC desire to provide for certain amendments to the
Agreement specified herein.

        NOW, THEREFORE, in consideration of the promises made hereunder, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

        Section 1.    Definitions.    Unless otherwise expressly defined herein,
all capitalized terms used herein and defined in the Agreement shall be used
herein as so defined.

        Section 2.    Amendment to Article 1—Definitions.    Section 1.01 of the
Agreement is hereby amended by adding the following definition of "Major
Distributor" immediately after the definition of "Loews Theatres" contained
therein:

        "Major Distributor" means each of Twentieth Century Fox Film
Corporation, Universal City Studios LLP, Warner Bros. Entertainment Inc., Sony
Pictures Entertainment, Inc., Paramount Pictures Corporation, The Walt Disney
Company, and DreamWorks Animation SKG Inc. unless at least a majority of
DreamWorks Animation SKG Inc.'s films are being distributed by Paramount
Pictures Corporation, including any of their respective releasing or
distributing subsidiaries and any person or entity that is the legal successor
of any of the foregoing named entities or becomes the owner of all or
substantially all of the motion picture production and/or distribution business
thereof."

        Section 3.    Amendment to Article 2—Participation and
Fees.    Section 2.04 of the Agreement is hereby amended by deleting the second
sentence contained therein and substituting the following:

        "Except as expressly provided in this Agreement, (i) during the Term,
Regal shall neither engage nor permit a third party (excluding third party
designees of LLC as provided hereunder) to provide, or itself provide, to a
Theatre any of the services specifically set forth in the definition of
"Advertising Service" set forth in Part A of Exhibit A, (ii) during the Meeting
Services Term, Regal shall neither engage nor permit a third party (excluding
third party designees of LLC as provided hereunder) to provide, or itself
provide, to a Theatre any of the services specifically set forth in the
definition of "Meeting Services" set forth in Part C of Exhibit A, and
(iii) during the Digital Programming Term, Regal shall neither engage nor permit
a third party (excluding third party designees of LLC as provided hereunder) to
provide, or itself provide, to a Theatre any of the services specifically set
forth in the definition of "Digital Programming Services" set forth in Part B of
Exhibit A; provided that if a Major Distributor seeks to provide Theatres with
Digital Programming Services ("Major Studio Digital Programming Services"), then
notwithstanding clause (iii) above, Regal will be permitted to arrange for such
Major Distributor to provide such services to Regal provided that Regal complies
with the revenue share requirements set forth in Section 1 of Part C of
Exhibit B.

--------------------------------------------------------------------------------



        Section 4.    Amendment to Article 4—Delivery of the
Service.    Section 4.l3(b) of the Agreement is hereby amended by deleting the
third sentence contained therein and substituting the following:

        "Notwithstanding the foregoing, all IMAX Screens will be subject to the
exclusivity obligations of Regal, as set forth in Section 2.04 to the same
extent as a Theatre hereunder (including the application of the proviso set
forth in clause (iii) contained in the second sentence thereof (as amended by
Section 3 of the Amendment dated November 5, 2008) to all such Imax Screens)."

        Section 5.    Amendment to Article 6—Digital Programming Services and
Meeting Services.    (a) Section 6.01 of the Agreement is hereby amended by
deleting the first sentence contained therein and substituting the following:

        "All Digitized Theatres with the necessary equipment to exhibit an event
are available for Digital Programming Services either automatically or subject
to Regal's approval, based on criteria specified in Exhibit B."

        (b)   Section 6.05 of the Agreement is hereby amended by deleting the
first sentence contained therein and substituting the following:

        "Regal will submit to LLC for consideration by LLC any event
opportunities that are identified by or presented to Regal and that would
ordinarily fall within the definition of Digital Programming Services and
Meeting Services; provided that such obligation shall not apply to Major
Distributor Digital Programming Services."

        Section 6.    Amendment to Schedule 1—Calculation of Exhibitor
Allocation, Theatre Access Fee and Run-Out Obligations.    Schedule 1 of the
Agreement is hereby amended by deleting the definition of "Digital Programming
EBITDA" contained therein and substituting the following:

        " "Digital Programming EBITDA" means, for the applicable measurement
period, the portion of LLC EBITDA attributable to the Digital Programming
Services business line, as reasonably determined by LLC based upon the revenues
for Digital Programming Services and an estimated allocation of expenses for
such period, provided that to the extent that the portion of LLC EBITDA
attributable to the Digital Programming Services business line includes any
MDDPS Revenue (as defined in Section 1 of Part C of Exhibit B), then, for the
purpose of determining whether LLC has met the Digital Programming EBITDA
Threshold pursuant to Section 9.01(b), Digital Programming EBITDA shall only
include 15% of such MDDPS Revenue."

        Section 7.    Amendment to Exhibit A—The Service.    (a) Part B of
Exhibit A of the Agreement is hereby amended by deleting the definition of
"Digital Programming Services" contained therein and substituting the following:

        "Digital Programming Services" means the distribution and broadcast, or
rebroadcast, of a live event or substantially live event (such as sports, music
and comedy events), other than the Pre-Feature Program, the Digital Carousel and
the Video Display Program, and the exhibition thereof. "Digital Programming
Services" shall not include the distribution, broadcast and/or exhibition of
(i) feature films or Trailers, (ii) digital feature film content ("Digital
Films") or Trailers or (iii) any form of content which is booked in the majority
of Theatres exhibiting such content for at least seven (7) consecutive days;
provided, that the exception set forth in this clause (iii) shall not apply to
(x) live events or (y) content distributed by the persons set forth on
Schedule 1 to Exhibit A. Notwithstanding the foregoing,  LLC may distribute
Digital Films or Trailers across the Digital Content Network upon the prior
written approval of Regal."

        (b)   Exhibit A of the Agreement is hereby amended by adding Schedule 1
attached to this Amendment to Exhibit A. Such schedule shall be referred to in
the Agreement as Schedule 1 to Exhibit A.

2

--------------------------------------------------------------------------------



        Section 8.    Amendment to Exhibit B.    Section 1 (Revenue Share) of
Part C (Digital Programming) of Exhibit B of the Agreement is hereby amended by
deleting the first paragraph contained therein and substituting the following:

        "Regal will retain 15% of Net Ticket Revenue for tickets sold pursuant
to Digital Programming Services and 100% of all Concession sales. If Regal
receives Major Distributor Digital Programming Services as permitted by the
first proviso of the second sentence of Section 2.04, then Regal shall pay LLC
the amounts set forth below:

        A.    With respect to content provided as a part of Major Distributor
Digital Programming Services which is exhibited during any Monday through
Thursday during non-Digital Event Peak Season, Regal will pay LLC 20% of Net
Ticket Revenue for tickets sold pursuant to such Major Distributor Digital
Programming Services (such payment, "Non-Peak MDDPS Revenue").

        B.    With respect to content provided as a part of Major Distributor
Digital Programming Services that is exhibited during any period other than
Monday through Thursday during non-Digital Event Peak Season, Regal will pay LLC
5% of Net Ticket Revenue for tickets sold pursuant to such Major Distributor
Digital Programming Services (such payment, "Peak MDDPS Revenue" and together
with Non-Peak MDDPS Revenue, "MDDPS Revenue").

"Net Ticket Revenue" means all ticket revenue, net of taxes and refunds,
excluding "Comp Passes" distributed for marketing purposes, which shall not
exceed 25 per Theatre. If Comp Passes exceed 25 per Theatre, then (i) with
respect to Digital Programming Services, LLC shall reimburse Regal Net Ticket
Revenue for such Comp Passes exceeding 25 per Theatre and (ii) with respect to
Major Distributor Digital Programming Services, Regal shall pay LLC LLC's share
of Net Ticket Revenue for such Comp Passes exceeding 25 per Theatre."

        Section 9.    Limited Effect.    This Amendment relates only to the
specific matters expressly covered herein, shall not be considered to be a
waiver of any rights or remedies either Party may have under the Agreement, and
shall not be considered to create a course of dealing or to otherwise obligate
in any respect either Party to execute similar or other amendments under the
same or similar or other circumstances in the future. Except as expressly
amended hereby, the Agreement shall remain in full force and effect, and is
hereby ratified and confirmed.

        IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

  REGAL CINEMAS, INC.
 
By
 
/s/ MICHAEL L. CAMPBELL


--------------------------------------------------------------------------------

  Name: Michael L. Campbell
Title: Chief Executive Officer
 
NATIONAL CINEMEDIA, LLC
by NATIONAL CINEMEDIA, INC., ITS MANAGER
 
By:
 
/s/ KURT C. HALL


--------------------------------------------------------------------------------

  Name: Kurt C. Hall
Title: Chairman and Chief Executive Officer

3

--------------------------------------------------------------------------------



SCHEDULE 1 TO EXHIBIT B

Event Name
  Distributor Metropolitan Opera   Metropolitan Opera DCI Classic Countdown  
Drum Corps International Linkin Park   Warner Bros Records & AEG DCI Live
Quarterfinals   Drum Corps International David Gilmour   Sony/BMG Garth Brooks  
AEG Garth Brooks (Encore)   AEG St. Olaf   St. Olaf College Celine Dion   AEG
Travis Pastrana   Wasserman Media Group This American Life   Chicago Public
Radio/By Experience Glenn Beck   Mercury Radio Arts

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5.1

